 

Case 20-10343-LSS Doc 3896 Filed 05/13/21 Page1of4

We _—— AM 9:16
Des Thee Sihéeh lf SR AAMNPUP EY cou

if VER 1S Wee ul oy Pit aXe!

DA tbo WN SOMERS, —
TE perso Be bys bbe 1s i b HOS A te up|
Aeuse! bat Dhol. agp Han uk A
‘Sout come “Fart Hise yes Te Al

RS ob, fal HO lo He! 1) ye?
Weigh tte
pe AIBOM. - i fy. OLB i
otter ‘ike ipo en ong
Zihs 306i pe iph alt
Cbect ot

Aagtay ord ry fest
waffle ers: A Ve fp Y sbos 7a 196!
W Soot L/wrlpsoe CE; Aap tabi” Talo

OtgER, A chy bb rly OR “~ oo

A LEED ihe Sab
on bb kee Apr b fei
ible Ch Te KAUN mppe. te.
Ako Dain bt Kies! Ca Ay dale:
ty bay ba Lee scm ath ots! wowed
came oe prbol nino rsa hs

U; on, A. ale + 29-3 oh
ns Spe tn bb hip Posty as

 
 

 
Case 20-10343-LSS Doc 3896 Filed 05/13/21 Page 2of4

mu) fo Dante, Lb SU » bok Mt.
py torn BUR ~ of appa ak han Ne fog?
om JE shlo [is NALE LAs, PSD
plate cote sie ay A Pay Li ayia yl mts,
CAME | hig fi io fib=eD Wk 7 FERS/ 2 SR ili
Wake which Z tay JC verb, Ze We OXPRESTE
festa /és [Hela nti? 4 te thr aon

helo, Zp pall ow.
MN cc Li hs Lil ihe
at ctgebhle pabowas | LLG Vasher, ry the RAIN,

 

         

         
   

ree tin Brel pest of te eekeNb,
fle te whe Dides eo conten pile atpined
Bb #W my Scout hele a ty pAKnenKh. Lt zt psectef be ie Ans
Ds Er lave Boe ool sy habe. ‘shits i
bs of AXA CR LA Z 21h a2 bl bne A
relahuihy Py Ts Alnvos?! 19 Ly WAREIPGE
olen wl bylece. Ziash roll che on ba
aut lp By. At het HN deulhns. i ali:
Jie cut KKeD fat “Les heal “ath cK Hee
At yt Oke AS ye z MS Lise aX Jong Lot ke,
“a L, SLY Key laopid, a TRORP en
a | Bop Bias, Kxlox, Lerectyh, Chilnoirey

 

 

 
Case 20-10343-LSS Doc 3896 Filed 05/13/21 Page 3of4

fla Vistoser(, DI EEN b urls. (8, Jk choby,
pio Cool, he nae obe Te, PRS, my
alnihokd 7. fio 40 0B oe Ww /

pllo ‘Alenpte Pe Son Y Lestulte Thur Py A
te use of’ G cank. hb, ts “onan MEP

pee. MeD1toNs 37

Ve, ep, rascal! Mp. wisi ag th
eon a xD te Pbk. of Loy be gaol
es, thi

 

?
OR YEARS

YE as Lf priya t » Lex ye
p/h aay Lh LVS ashe 2 sept 2 Deh fio wh to b/
pela tio ope T2862 gbel abet Mp Mb i, shay

  

lily EX behes 1 a pelahalaae y
WW fpe80h Zin epners type ee
bt Figs hes 48 pinata GF ne alte Wye
te eset, DN uN
vicl> a) WAC 4 a pt bec Sai ve ol
“cout Loe we LES bao Lali ) de
previ BH tDCN |} Ody T Lonct en END:

   

 
 

Case 20-10343-LSS Doc 3896 Filed 05/13/21 Page4of4

HARTFORD CT O6O RRR

a ed

ee)
ee

10 MAY 2021 PM4 | =a

 

 

 

 

   

| Parag
Wate Laur) Elser SiMeasdey
LSA Pave pty Che
Let Poet Sh é4 Fog 5°
nwt, Deb bee, 17%] 5

~Agpl Loul- Aol Kd / >
THIS CORRESPONDENCE ORIGINATED

FROM AN INMATE ATA a
CONNECTICUT CORRECTIONAL FAG FY ~SO2493 Deeb eT ida eb sgn pad ep Ee fea fypaplone

 
